I



                                 NOTE: This order is nonprecedential.

     United States Court of Appeals for the Federal Circuit


                                             2008-3333

                                         GARY S. SCHNELL,

                                                             Petitioner,

                                                  v.

                                   DEPARTMENT OF THE ARMY,

                                                             Respondent.

       Petition for review of the Merit Systems Protection Board in CH1221070700-W-1.

                                            ON MOTION

    Before GAJARSA, LINN, and PROST, Circuit Judges.

    PROST, Circuit Judge.


                                             ORDER

           The Department of the Army moves to vacate the July 3, 2008 decision of the

    Merit Systems Protection Board (MSPB) in Schnell v. Department of the Army, No. CH-

    1221070700-W-1 and remand for further proceedings related to Gary Schnell's

    whistleblower allegations.

           Specifically, the Army requests further proceedings regarding whether Schnell's

    disclosures were made in the course of his normal duties and, in the alternative,

    whether he had a reasonable belief that his disclosures evidenced a violation of any

    law, rule, or regulation or gross mismanagement, a gross waste of funds, an abuse of

    authority, or a substantial and specific danger to public health or safety.

           Upon consideration thereof,
       IT IS ORDERED THAT:

             The motion is granted. The MSPB's July 3, 2008 decision is vacated and

the case is remanded for further proceedings consistent with this order.

             Each side shall bear its own costs.



                                                FOR THE COURT


      FEB     6 2009
                                                   /s/ Jan Horbalv
          Date                                  Jan Horbaly                     FILED
                                                                       U.S. COURT OF APPEALS FOR
                                                Clerk                     THE FEDERAL CIRCUIT

cc:   Gary S. Schnell                                                      FEB 0 6 2009
      Tara J. Kilfoyle, Esq.
                                                                             1A14 HORSALy
s20                                                                             CLERK

                                  FEB 6 Ms
ISSUED AS A MANDATE:




2008-3333                                 -2-